Exhibit 10.39
2008 Motorola Incentive Plan

Amended and Restated December 31, 2008
Overview
The 2008 Motorola Incentive Plan has been established to retain Employees
through competitive rewards, attract premier talent, align individual efforts
with business goals, and reward Employees for strong business performance. The
Plan is based on successive calendar-year performance periods commencing 1
January 2008. The Plan is being implemented pursuant to the terms and conditions
of the Omnibus Plan. Capitalized terms are defined in the “Definitions” section
below.
Eligibility
To be eligible to participate in this Plan, an individual must be:

  •   A full-time or part-time Employee of Motorola assigned to a Participating
Organization;     •   Not a participant in any other annual group incentive or
bonus plan (e.g., sales commission plans, etc.); and     •   The Employee must
meet one of the following conditions:

  §   The Employee is active on a Company payroll as of the end of the Plan
Year;     §   The Employee is on a Leave of Absence as of the end of the Plan
Year;     §   The Employee Retired from the Company during the Plan Year while
actively employed or from a Leave of Absence;     §   The Employee died during
the Plan Year while actively employed by the Company or while on a Leave of
Absence; or     §   The Employee separated from the Company during the Plan Year
under certain circumstances in connection with a reduction in force or
restructuring, which circumstances are described in the “General Provisions”
section below.

 



--------------------------------------------------------------------------------



 



The MIP Committee may modify the foregoing eligibility provisions to exclude
groups of employees on a country-wide or business unit/organizational basis as
the MIP Committee deems necessary or appropriate.
Award Calculation
Awards will be calculated and paid after the close of each Plan Year on which
the awards are based. The award amount will be based on Eligible Earnings, the
Target Award Percentage, and the Business and Individual Performance Factors, as
follows:

                                  Award   =   Eligible
Earnings   *   Target Award
Percentage   *   Business
Performance Factor   *   Individual
Performance Factor

Target Award Percentages, Business Performance Factors and Individual
Performance Factors for each Plan Year shall be determined by the Compensation
Committee. Business Performance Factors shall be based on Operating Earnings,
Operating Cash Flow, Gross Margin and/or such other factors as may be determined
by the Compensation Committee in its complete discretion.
Payout Process

  •   All earned awards will be paid in cash. Payment will be made as soon as
administratively practical during the calendar year immediately following the
close of a Plan Year (unless a Participant makes an irrevocable election under
any deferred compensation arrangement subject to Section 409A of the Internal
Revenue Code of 1986, as amended, to defer payment of a portion of the
Participant’s Award, in which case such payment, if any, shall be made in
accordance with such election).     •   A Participant shall have no right to any
award until that award is paid.

Administration

  •   The Compensation Committee has the overall responsibility for
administering and amending this Plan, subject to the following:

  •   The Compensation Committee, in its discretion, can include or exclude
individual items from the calculation of the Business Performance Factors for
good reason.

 



--------------------------------------------------------------------------------



 



  •   The Compensation Committee has delegated to the MIP Committee the
authority to manage the day-to-day administration of the Plan including without
limitation the discretionary authority to (i) administer and interpret the terms
of the Plan, and (ii) amend the Plan only as necessary to reflect any
ministerial, administrative or managerial functions; provided that any such
amendment does not alter the Business Performance Factor once established for
any Participating Organization or the Motorola-Wide Business Performance Factor
for any Plan Year and provided that any such amendment does not increase the
total payout under the Plan unless such increase is minor and due to increased
Target Award Percentages, additional Participants, or other administrative
changes.     •   The Compensation Committee has delegated certain
responsibilities to the Chief Executive Officer of the Company, the exercise of
which cannot result in an increased aggregate cost of the Plan in any Plan Year.
    •   The Compensation Committee specifically reserves to itself the authority
to set the initial Target Award Percentage and to determine any final award
payment for any Participant who is (i) subject to Section 162(m), (ii) subject
to Section 16, or (iii) designated as a member of the Motorola Senior Leadership
Team.

  •   Any claims for payments under the Plan or any other matter relating to the
Plan must be presented in writing to the MIP Committee within 60 days after the
event that is the subject of the claim. The MIP Committee will then provide a
response within 60 days, which shall be final and binding.

General Provisions

  •   Awards are subject to all applicable withholding taxes and other required
deductions.     •   The Plan will not be available to Employees who are subject
to the laws of any jurisdiction which prohibits any provisions of this Plan or
in which tax or other business considerations make participation impracticable
in the judgment of the MIP Committee.     •   This Plan does not constitute a
guarantee of employment nor does it restrict the Company’s rights to terminate
employment at any time or for any reason.

 



--------------------------------------------------------------------------------



 



  •   The Plan and any individual award is offered as a gratuitous award at the
sole discretion of the Company. The Plan does not create vested rights of any
nature nor does it constitute a contract of employment or a contract of any
other kind. The Plan does not create any customary concession or privilege to
which there is any entitlement from year-to-year, except to the extent required
under applicable law. Nothing in the Plan entitles an Employee to any
remuneration or benefits not set forth in the Plan nor does it restrict the
Company’s rights to increase or decrease the compensation of any Employee,
except as otherwise required under applicable law.     •   Except as explicitly
provided by law, the awards shall not become a part of any employment condition,
regular salary, remuneration package, contract or agreement, but shall remain
gratuitous in all respects. Awards are not to be taken into account for
determining overtime pay, severance pay, termination pay, pay in lieu of notice,
or any other form of pay or compensation.     •   Except as explicitly provided
by law, this Plan is provided at the Company’s sole discretion and the
Compensation Committee may modify or terminate it at any time, prospectively or
retroactively, without notice or obligation for any reason. In addition, there
is no obligation to extend the Plan or establish a replacement plan in
subsequent years.     •   All awards to Covered Persons are subject to the terms
and conditions of the Recoupment Policy. The Recoupment Policy provides for
determinations by the Company’s independent directors of a Policy Restatement.
In the event of a Policy Restatement, the Company’s independent directors may
require, among other things, reimbursement of the gross amount of any bonus or
incentive compensation paid to the Covered Person hereunder on or after
January 1, 2008 if and to the extent the conditions set forth in the Recoupment
Policy apply. Any determinations made by the independent directors in accordance
with the Recoupment Policy shall be binding upon the Covered Person. The
Recoupment Policy is in addition to any other remedies which may be otherwise
available at law, in equity or under contract, to the Company.     •   The Plan
shall not be funded in any way. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of awards. To the extent any person acquires a right to
receive payment under the Plan, such right will be no greater than the right of
an unsecured general creditor of the Company.

 



--------------------------------------------------------------------------------



 



  •   Award opportunities may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.     •   The Compensation Committee establishes the
following administrative provisions reflecting changes in Employee status during
the Plan Year:

  §   Notwithstanding that employee retention is an important objective of this
Plan and that awards do not bear a precise relationship to time worked within
the calendar year or length of service with the Company, the following will
apply to Participants who separate from employment (payroll) prior to the end of
the Plan Year:

  •   If the reason for separation is death, or Retirement, whether or not the
Employee is then on a Leave or Absence, the Employee shall be eligible for a pro
rata award using Eligible Earnings for the time actually worked during the Plan
Year;     •   If (i) the reason for separation is a reduction in force or
restructuring, and (ii) the Employee separates from employment on or after
November 1, 2008, and (iii) the Employee receives separation pay and/or benefits
as part of a group-wide voluntary or involuntary separation plan, and (iv) in
locations where the receipt of some or all of such separation pay or benefits is
conditioned on the Employee signing a release or waiver of claims against the
Company, the Employee has signed such release or waiver, and (v) the Employee is
not an appointed vice president or elected officer of Motorola, Inc., the
Employee shall be eligible for a pro rata award using Eligible Earnings for the
time actually worked during the Plan Year;

  §   For any other Employee who separates from employment prior to the end of
the Plan Year, such Employee shall not receive any award under this Plan
attributable to that Plan Year.     §   In the event a Participant is on a Leave
of Absence at the end of a Plan Year, but is not actually working, any award
received by the Participant shall be based solely on the Participant’s Eligible
Earnings for the time the Participant actually worked during the Plan Year.    
§   Any award payable on behalf of a deceased Participant shall be paid to the
decedent’s estate. A Participant on any type of Leave of Absence shall not be

 



--------------------------------------------------------------------------------



 



      considered to be actually working during the Leave of Absence for purposes
of this Plan.     §   Awards for transferred, promoted or demoted Participants
will be calculated using (i) the Individual Performance Factor assigned at the
end of the Plan Year and (ii) the Target Award Percentages and Business
Performance Factors prorated for the portions of the Plan Year the Participant
was assigned different target awards or was in different Participating
Organizations during the Plan Year; provided, however, that the Target Award
Percentage may not be increased without Compensation Committee approval for any
Participant who is (i) subject to Section 162(m), (ii) subject to Section 16, or
(iii) designated as a member of the Motorola Senior Leadership Team.

The MIP Committee may modify the foregoing administrative provisions as it deems
necessary or appropriate to apply to groups of employees on a country-wide or
business unit/organizational basis as the MIP Committee deems necessary or
appropriate.
Definitions
Company: Motorola, Inc. and its subsidiaries.
Compensation Committee: the Compensation and Leadership Committee of the Board
of Directors.
Covered Persons: officers (as such term is defined in Rule 16a-1(f) under the
Securities Exchange Act of 1934) of the Company.
Divested: the sale, lease, outsourcing arrangement, spin-off or similar
transaction wherein a subsidiary is sold or whose shares are distributed to the
Motorola stockholders, or any other type of asset transfer or transfer of any
portion of a facility or any portion of a discrete organizational unit of the
Company or a subsidiary.
Eligible Earnings: the MIP Committee will determine Eligible Earnings for each
country, consistent with their respective legal and practical requirements. The
MIP Committee may determine inclusions and exclusions from Eligible Earnings to
apply to groups of employees on a country-wide or business unit/organizational
basis as the MIP Committee deems necessary or appropriate.

 



--------------------------------------------------------------------------------



 



     Employee: a person in an employee-employer relationship with the Company
whose base wage or base salary is processed for payment by the payroll
department(s) of the Company or a subsidiary and not by any other department of
the Company. The term Employee shall exclude the following:

  •   Any independent contractor, consultant, or individual performing services
for the Company who has entered into an independent contractor or consultant
agreement;     •   Any individual performing services under an independent
contractor or consultant agreement, a purchase order, a supplier agreement or
any other agreement that the Company enters into for services;     •   Any
person classified by the Company as a temporary or contract labor (such as black
badges, brown badges, contractors, contract employees, job shoppers) regardless
of the length of service; and     •   Any “leased employee” as defined in
Section 414(n) of the U.S. Internal Revenue Code of 1986, as amended.

Such individuals shall be precluded from retroactive participation in the Plan
even if a court or governmental or regulatory entity subsequently reclassifies
such individuals as common law employees of the Company on a retroactive basis.
Gross Margin: net sales minus the cost of goods sold, calculated according to
GAAP.
Leave of Absence: an approved leave of absence.
MIP Committee: a committee to which the Compensation Committee may delegate
certain powers and duties as described above. Unless otherwise determined, the
MIP Committee will consist of the Senior Human Resources Officer, a senior
Compensation Officer, and a senior Finance Officer. The MIP Committee may
establish self-governance procedures such as by-laws, and shall keep minutes
regarding all actions taken by the MIP Committee.
Omnibus Plan: the Motorola Omnibus Incentive Plan of 2006, or any successor
plan.
Operating Earnings: calculated according to GAAP, excluding the effect of the
following items, if and only if, such items are separately identified in the
Company’s quarterly earnings press releases: (i) extraordinary, unusual and/or
non-recurring items of gain or loss, (ii) gains or losses on the disposition of
a business or investment, (iii) changes in tax or accounting regulations or
laws, or (iv) the effect of a merger or acquisition.

 



--------------------------------------------------------------------------------



 



Operating Cash Flow: calculated according to GAAP, excluding gains on sales of
investments and securities.
Participant: an Employee who meets the eligibility requirements set forth above.
Plan: the 2008 Motorola Incentive Plan, as amended from time to time.
Plan Year: calendar-year performance periods commencing each 1 January.
Policy Restatement: a restatement of the Company’s financial results caused by
the intentional misconduct of a Covered Person.
Recoupment Policy: the Company’s Policy Regarding Recoupment of Incentive
Payments upon Financial Restatement, as it may be amended from time to time.
Retired or Retirement: this Plan utilizes the definition of “retiree” and
retirement that appears in the primary retirement plan covering the Participant.
Section 16: Section 16 of the Securities Exchange Act of 1934, as amended.
Section 162(m): Section 162(m) of the Internal Revenue Code, as amended.
If a term is used but not defined in the Plan, it has the meaning given such
term in the Omnibus Plan.
Applicable Law
To the extent not preempted by federal law, or otherwise provided by local law,
the Plan will be construed in accordance with, and governed by, the laws of the
state of Illinois without regard to any state’s conflicts of laws principles.
Any legal action related to this Plan shall be brought only in a federal or
state court located in Illinois.

 